DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
	Amendment


This action is in response to the Amendment filed on 6/6/2022.
Claims 1-16 are pending.
Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. § 103 - U.S. Publication No. 2008/0306562 to Donnelly et al. ("Donnelly") in view of U.S. Patent No. 8,797,295 to Bernstein et al. ("Bernstein")

Applicant has amended independent claim 1 to now recite  “wherein the first predetermined force threshold is configured as an actuation force to cause the wearable medical device to register intentional actuation of the at least one touch control, and the second predetermined force threshold is configured as a minimum actuation force to cause the wearable medical device to register intentional actuation of the at least one touch control even if the input force does not meet or exceed the first predetermined force threshold” to overcome the prior art. However no additional arguments have been provided. 
Upon consideration of the amended claim and Fig. 4 of applicant’s originally filed specifications, additional questions arise, such as why are two force thresholds required to register intentional actuation of the touch control. 
In Fig. 22, Bernstein teaches that all force signals below FT1 are ignored as noise and further teaches that force signals that rise above and/or that fall below other thresholds (e.g., force thresholds FT2 and FT3) may be categorized as corresponding to button press events and button release events.  As the button is pressed the force signal increases over time as shown in Fig. 22.  All signals below FT2 are considered as a release event and all signals above FT2 and FT3 are press events. Note: The examiner considers that the thresholds FT2 and FT3 correspond to similar to thresholds 408b and 408a of Fig 4 of the originally filed specifications. Therefore Bernstein teaches registering the force signals when the minimum threshold and the first predetermined force threshold are reached. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Donnelly to analyze the force signals with respect to the thresholds and register them as taught by Bernstein in order to provide the predictable results of improving sensitivity of the touch control when used by the patient.



Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites inter alia “wherein the first predetermined force threshold is configured as an actuation force to cause the wearable medical device to register intentional actuation of the at least one touch control, and the second predetermined force threshold is configured as a minimum actuation force to cause the wearable medical device to register intentional actuation of the at least one touch control even if the input force does not meet or exceed the first predetermined force threshold”. This recitation raises questions such as why are two thresholds required to register an intentional actuation?
Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.











Claims 1-6 and 13-16 are rejected under 35 U.S.C. 103 as obvious over Donnelly et al (U.S. Patent Application Publication Number: US 2008/0306562 A1, hereinafter “Donnelly”- PREVIOUSLY CITED) in view of Bernstein et al (U.S. Patent Number: US 8797295 B2, hereinafter “Bernstein” - PREVIOUSLY CITED).
Regarding claim 1 (as best understood), Donnelly teaches a wearable medical device (e.g. Abstract i.e. the medical device is a wearable defibrillator) comprising: 
a plurality of electrocardiogram (ECG) sensors (i.e. sensing electrodes, e.g. 4 Figs. 1, 3, 5, 8, [0035]) configured to be in electrical contact with a body of a patient; 
a plurality of therapy electrodes (i.e. treatment electrodes, e.g. 5 Figs. 1, 3, 5, 8, [0033], [0038]) configured to provide electrical therapy to a heart of the patient; 
a control unit (i.e. controller, e.g. 2 Figs. 1, 3, 5, 8, [0033]) connected to the plurality of ECG sensors and the plurality of therapy electrodes, the control unit comprising
 a housing, 
at least one touch control (i.e. response button, 6 Figs. 1, 3, 5, 8, [0033]) disposed on the housing, wherein 
the at least one touch control is configured to be contacted with a finger of the patient, and the at least one touch control comprises a sensor (i.e. capacitive sensor e.g. [0053] Note: Capacitive sensors measure force based on capacitive coupling), and a memory (e.g. [0053] i.e. memory connected to the controller); 
and a processor (e.g. 7 Fig. 2) in communication with the memory, the processor configured to 
monitor, over a predetermined period of time, for a user input based on signals from the at least one touch control (e.g. [0053] Donnelly teaches that the sensor is a capacitive sensor *Note: Capacitive sensors measure force based on capacitive coupling  and Donnelly teaches that when the capacitance value is not within the stored range of values the controller 2 is configured to determine that the patient 1 did not actuate the response button and if it is within the range the response button was actuated by the patient and therefore they register user input).
Donnelly does not specifically teach that the monitoring comprises analyzing a first signal from the at least one touch control to identify application of an input force at the force sensor, responsive to identifying application of the input force, first determine that a force value of the input force is below a first predetermined force threshold, and2Application No. 16/230,097 Response to Non-Final Office Action dated October 27, 2021responsive to the first determining being below the first predetermined force threshold, next determine whether the force value is at or above a second predetermined force threshold that is below the first predetermined force threshold, and responsive to determining the force value is both at or above the second predetermined force threshold and below the first predetermined force threshold, register the input force as input from the patient and wherein the first predetermined force threshold is configured as an actuation force to cause the wearable medical device to register intentional actuation of the at least one touch control, and the second predetermined force threshold is configured as a minimum actuation force to cause the wearable medical device to register intentional actuation of the at least one touch control even if the input force does not meet or exceed the first predetermined force threshold.  
Bernstein teaches a touchpad with force sensors (e.g. Abstract) and also teaches analyzing a force sensor output signal from the at least one touch control to identify application of an input force at the force sensor (e.g. Fig, 22, col. 16 line 55-Col. 17 line 8, i.e. when the force output signal is greater than FT1 Fig. 22, Note: all signals less than the FT1 threshold (a noise threshold) are ignored), responsive to identifying application of the input force, first determine that a force value of the input force is below a first predetermined force threshold (e.g. FT3 Fig.22), and 2Application No. 16/230,097 Response to Non-Final Office Action dated October 27, 2021responsive to the first determining being below the first predetermined force threshold, next determine whether the force value is at or above a second predetermined force threshold (e.g. FT2 Fig.22)  that is below the first predetermined force threshold, and responsive to determining the force value is both at or above the second predetermined force threshold and below the first predetermined force threshold, register the input force as input from a user (e.g. Claim 1. i.e. touch events are registered based on the touch sensor array signals, the force sensors produce force output signals that are compared to a threshold to identify press and release events, touch events are registered while the force output signals are below a first threshold and while the force output signals are above a second threshold)  wherein the first predetermined force threshold is configured as an actuation force to cause a device to register intentional actuation of the at least one touch control, and the second predetermined force threshold is configured as a minimum actuation force to cause the device to register intentional actuation of the at least one touch control even if the input force does not meet or exceed the first predetermined force threshold ( In Fig. 22, Bernstein teaches that all force signals below FT 1 are ignored as noise and further teaches that force signals that rise above and/or that fall below other thresholds (e.g., force thresholds FT2 and FT3) may be categorized as corresponding to button press events and button release events.  As the button is pressed the force signal increases over time as shown in Fig. 22.  All signals below FT 2 are considered as a release event and all signals above FT2 and FT3 are press events. Note: The examiner considers that the thresholds FT2 and FT3 correspond to similar to thresholds 408b and 408a of Fig. 4 of the originally filed specifications).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Donnelly to analyze the force signals with respect to the thresholds and register them as taught by Bernstein in order to provide the predictable results of improving sensitivity of the touch control when used by the patient.












Regarding claim 2, Donnelly in view of Bernstein teaches the invention as claimed and Donnelly further teaches that the processor is configured to, after registering the input from the patient, verify the input from the patient (i.e. Donnelly teaches further verifying that the input is from the patient such as using various accessories, additional inputs, additional buttons, specific sequence inputs, fingerprints, voice and face recognition sensors, passcodes e.g. [0054], [0056]-[0061], [0063]).  
Regarding claim 3, Donnelly in view of Bernstein teaches the invention as claimed and Donnelly further teaches that the processor is configured to verify the input from the patient by requesting that the patient provide (e.g. [0056] i.e. controller may be configured to transmit additional patient prompts, [0059]- movement of a switch within a certain time), during a second predetermined period of time, a second input from the patient (i.e. Donnelly teaches further verifying that the input is from the patient using additional inputs, additional buttons, specific sequence inputs, fingerprints, voice and face recognition sensors, passcodes e.g. [0054], [0056]-[0061], [0063]).
Regarding claim 4, Donnelly in view of Bernstein teaches the invention as claimed and Donnelly further teaches that the second input from the patient comprises a voice input provided by the patient (e.g. [0060], additional sensors to avoid accidental activation such as voice recognition).  
Regarding claim 5, Donnelly in view of Bernstein teaches the invention as claimed and Donnelly further teaches verification using additional inputs such as fingerprints ( i.e. using additional inputs, additional buttons, specific sequence inputs, fingerprints  e.g. [0054]-0056-0061],[0063])) and therefore they teach that the second input from the patient comprises at least one of application of a second input force at the force sensor at or above the first predetermined force threshold during the second predetermined period of time; or application of the second input force at the force sensor at or above the second predetermined force threshold and below the first predetermined force threshold during the second predetermined period of time.  
Regarding claim 6, Donnelly in view of Bernstein teaches the invention as claimed and Donnelly further teaches simultaneous activation of two or more buttons (e.g. [0058]), or a movement of sequence of buttons or movement of a switch from a first to a second and then back to a first position (e.g. [0059]) or  a passcode (e.g. [0063]) and therefore they teach that the second input from the patient comprises at least one of: a) a pulsed force persisting throughout the second predetermined period of time, each pulse of the pulsed force at or exceeding the second predetermined force threshold ( i.e. passcode); and b) a predetermined pattern of applied forces, each force of the predetermined pattern of applied forces at or exceeding the second predetermined force threshold ( i.e. passcode or movement of switches in a  specific sequence) (e.g. [0054]-0056-0061],[0063]).  
Regarding claim 14-16, Donnelly in view of Bernstein teaches the invention as claimed Donnelly in view of Bernstein the sensed force signal is below FT1 , it is ignored and if it is below  the first predetermined force threshold FT3  and at or above a second predetermined force threshold FT2 input from the user is registered but does not specifically teach that the first predetermined force threshold is in a range from 400g-f to 1000g-f and the second predetermined force threshold is in a range from 80g-f to 400g-f and a differential between the first predetermined force threshold and the second predetermined force threshold is between 0 and 20g-f. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device as taught by  Donnelly in view of Bernstein with the first predetermined force threshold  in a range from 400g-f to 1000g-f and the second predetermined force threshold in a range from 80g-f to 400g-f and a differential between the first predetermined force threshold and the second predetermined force threshold between 0 and 20g-f, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). 
In the alternative, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device as taught by Donnelly in view of Bernstein with the first predetermined force threshold  in a range from 400g-f to 1000g-f and the second predetermined force threshold in a range from 80g-f to 400g-f and a differential between the first predetermined force threshold and the second predetermined force threshold between 0 and 20g-f, because Applicant has not disclosed that that the specific claimed ranges provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well the stored ranges as taught by Donnelly in view of Bernstein, because it provides a safety mechanism that prevents anyone else from inadvertently giving a response and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Donnelly in view of Bernstein.
Therefore, it would have been an obvious matter of design choice to modify Donnelly in view of Bernstein to obtain the invention as specified in the claims.






Claims 7-13 are rejected under 35 U.S.C. 103 as obvious over Donnelly et al (U.S. Patent Application Publication Number: US 2008/0306562 A1, hereinafter “Donnelly” - PREVIOUSLY CITED) in view of Bernstein et al (U.S. Patent Number: US 8797295 B2, hereinafter “Bernstein” - PREVIOUSLY CITED) and further in view of Volpe (U.S. Patent Application Publication Number: US 2017/0188979 A1, hereinafter “Volpe” - PREVIOUSLY CITED).
Regarding claim 7, Donnelly in view of Bernstein teaches the invention as claimed however they fail to specifically teach prior to monitoring for input from the patient, provide the patient with a notification regarding commencement of a treatment; wherein monitoring for the input from the patient comprises, after registering the input from the patient, verifying the input from the patient is to activate a failsafe override of the treatment, and upon the determining, delaying the treatment.  
In a similar field of endeavor, Volpe teaches a cardiac defibrillator with sensing and stimulation electrodes (e.g. Figs.1,3) and force sensors (e.g. [0139], i.e. pressure and/or contact sensor) and teaches prior to monitoring for the input from the patient, provide the patient with a notification regarding commencement of a treatment (e.g. 614a Fig. 6); wherein monitoring for the input from the patient comprises, after registering the input from the patient, verifying the input from the patient is to activate a failsafe override of the treatment, and upon the determining, delaying the treatment (e.g. Figs.6a, [0155]-[0159]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the device of Donnelly in view of Bernstein with the claimed steps as taught by Volpe in order to provide the predictable results of ensuring that the patient actually requires the treatment and improving safety.















Regarding claims 8-13, Donnelly in view of Bernstein teaches the invention as claimed and Donnelly further teaches simultaneous activation of two or more buttons (e.g. [0058]), or a movement of sequence of buttons or movement of a switch from a first to a second and then back to a first position (e.g. [0059]) or a passcode (e.g. [0063], i.e. the passcode may be provided at any time). 
However they do not specifically teach verifying the input from the patient is to activate the failsafe override of the treatment comprises: analyzing, over a second predetermined period of time, a plurality of signals from the at least one touch control, identifying, from the plurality of signals, at least one of a) a pulsed force persisting throughout the second predetermined period of time, each pulse of the pulsed force at or exceeding the second predetermined force threshold, and  b) a predetermined pattern of applied forces, each force of the predetermined pattern of applied forces at or exceeding the second predetermined force threshold, and, upon the identifying, delaying the treatment and outputting a message to the patient for applying the predetermined pattern by activating a plurality of time-spaced haptic outputs to the at least one touch control or the surface of the medical device for coordinating patient-applied forces responsive to each haptic output of the plurality of time-spaced haptic outputs and the predetermined pattern of applied forces comprises at least one slow application of force to the at least one touch control, the at least one slow application of force comprising a first slow application of force including a plurality of forces of increasing intensity, each force of the plurality of forces being within a range from the second predetermined force threshold to the first predetermined force threshold and wherein the at least one slow application of force further comprises a second slow application of force comprising a plurality of forces of decreasing intensity, wherein the second slow application of force directly follows the first slow application of force and the pulsed force comprises at least five discrete applications of force each within a range from the second predetermined force threshold to the first predetermined force threshold.
Volpe teaches providing a notification to a patient to perform a task such as connecting five dots in order and analyzing the obtained input to determine if the treatment should be delayed (e.g. Fig. 7-10) and therefore they teach that verifying the user input is to activate the failsafe override of the treatment comprises: analyzing, over a second predetermined period of time, a plurality of signals from the at least one touch control (e.g. 720, 721Fig 7), identifying, from the plurality of signals, at least one of a) a pulsed force persisting throughout the second predetermined period of time, each pulse of the pulsed force at or exceeding the second predetermined force threshold  and   b) a predetermined pattern of applied forces, each force of the predetermined pattern of applied forces at or exceeding the second predetermined force threshold, and, upon the identifying, delaying the treatment (e.g. 732 Fig. 7) and outputting a message to the patient for applying the predetermined pattern and activating a plurality of time-spaced haptic outputs (i.e. dots Figs. 7-10) to the at least one touch control or the surface of the medical device for coordinating patient-applied forces responsive to each haptic output of the plurality of time-spaced haptic outputs and the predetermined pattern of applied forces comprises at least one slow application of force to the at least one touch control, the at least one slow application of force comprising a first slow application of force including a plurality of forces of increasing intensity, each force of the plurality of forces being within a range from the second predetermined force threshold to the first predetermined force threshold and wherein the at least one slow application of force further comprises a second slow application of force comprising a plurality of forces of decreasing intensity, wherein the second slow application of force directly follows the first slow application of force (i.e. connecting the dots in sequence) and the pulsed force comprises at least five discrete applications (i.e. 5 dots Figs 7-10) of force each within a range from the second predetermined force threshold to the first predetermined force threshold as claimed. 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the device of Donnelly in view of Bernstein with the claimed steps as taught by Volpe in order to provide the predictable results of ensuring that the patient actually requires the treatment and improving safety.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Griffin et al (U.S. Patent Application Publication Number: US 2011/0248948 A1, hereinafter “Griffin”) teaches a touch sensitive device that has a first modifiable touch threshold that results in a first action and a second modifiable touch threshold that results in a second action (e.g. Figs.8 and 9). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792